Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The IDS provides two opinions of Das Tourbillion.

    PNG
    media_image1.png
    474
    966
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    962
    media_image2.png
    Greyscale

CH00407/18 states that it is an X reference as it applies to claim 8.
EP 19165050 states that it is an A reference as it applies to claim 8. 
Claim 8 was previously indicated by the examiner as being allowable and forms the basis for the amendment 3-21-2022 resulting in a Notice of allowance. 
The written opinion for EP 19165050

    PNG
    media_image3.png
    1243
    968
    media_image3.png
    Greyscale



Applicant cites WO 0159529 in the IDS 4-19-2022 and Jansen WO 2004097533. 
CH00407/18 states that these apply as X references to claim 8

    PNG
    media_image4.png
    188
    882
    media_image4.png
    Greyscale

WO0159529 was cited by examiner in the action 12/20/2021. The examiner found that claim 8 overcame this prior art reference because the fork 

    PNG
    media_image5.png
    578
    619
    media_image5.png
    Greyscale

Operated by pin

    PNG
    media_image6.png
    282
    585
    media_image6.png
    Greyscale

Alternatingly released the escapement wheel

    PNG
    media_image7.png
    382
    591
    media_image7.png
    Greyscale


When the fork is in high amplitude the pallet locks the escapement wheel. At some point between the extreme amplitudes the escape wheel will reengage the pallets of the fork involving some impulse. 
Applicant discloses a chassis 40
 
    PNG
    media_image8.png
    529
    635
    media_image8.png
    Greyscale


This disclosure is in contrast to the chassis in the prior art

    PNG
    media_image9.png
    1209
    937
    media_image9.png
    Greyscale

Which is quite substantial in relative comparison. 
There is no basis for concluding that WO 0118611 conceived of the collective inertia of the escape and the chassis. To the contrary WO 0118611 appears to be a standard support bridge and was made with selection of strength with little regard for its inertia at least as it would directly influence the escape wheel. Obviously the inertia would be a consideration to the operation of the tourbillion as a whole, but not necessarily to the direct impulse of a tooth. 

WO 2004/097533 discloses the use of pallet stones on the fork

    PNG
    media_image10.png
    278
    348
    media_image10.png
    Greyscale

This is a noteworthy features because pallet stones are called pallet stones because they are frequently made of hard materials such as gem stones because they impact the escapement at high speed. 
This is very different to what applicant discloses in the form of pin 48

    PNG
    media_image11.png
    465
    366
    media_image11.png
    Greyscale

The bridge element 34 does look similar to applicant’s 

    PNG
    media_image12.png
    423
    649
    media_image12.png
    Greyscale


 Bridge element 5 is shown to be quite low in inertia with removed portions. A spring attachment portion is shown at 45 figure 1. 

    PNG
    media_image13.png
    679
    935
    media_image13.png
    Greyscale

This is in turn attached to gear 2 through 4. 
This structure can be seen again in figure 2. 

    PNG
    media_image14.png
    683
    959
    media_image14.png
    Greyscale

There doesn’t seem to be any way to reasonably construe these two plates as being connected or part of the same chassis without construing the larger support structure such as 17 to be part of that connection. This runs into the same problem as WO0159529. The major support structure isn’t reasonably construable to have its inertia considered relative to the escape wheel for the purposes of affecting the direct impulse of a tooth when the oscillation amplitude of the balance is low.  

Having established the lens of consideration relative to WO 0159529 and WO 2004097533
We return to consideration of Das Tourbillion. The copy provided is of low quality which makes proper interpretation a little more complicated than otherwise would be ideal. 
For instance in the figure on page 91 
    PNG
    media_image15.png
    681
    820
    media_image15.png
    Greyscale

It is unclear where the spring attaches. There is an escapement at point A there is another spring attachment portion as point A. If this were the shared point of attachment the reference would fail the test of claim 1 regard to the point of attachment at a first location on one side of the axis and the escapement mechanism is located on another side of the axis A of the balance. In the figure there is no other apparent spring attachment portion. 
The written section appears to be in German but not of sufficient quality to permit a translation

    PNG
    media_image16.png
    181
    1009
    media_image16.png
    Greyscale

Page 34 provides a clearer view of the same design but does not address the spring locations

    PNG
    media_image17.png
    507
    541
    media_image17.png
    Greyscale


Page 35 gives a depiction of the escapement 
    PNG
    media_image18.png
    363
    533
    media_image18.png
    Greyscale

The following is translated from page 35.

    PNG
    media_image19.png
    1341
    491
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    1483
    494
    media_image20.png
    Greyscale


The ability to translate beings to break down again on the written portion below the drawing. But the translation is sufficient for the examiner to reasonably consider the document. Returning to the figure on page 91. 
If the chassis is the large bridge. 

    PNG
    media_image21.png
    656
    821
    media_image21.png
    Greyscale

Then the fact pattern follows as it did in WO 0159529 and WO 2004097533. The element is structural in nature and not depicted in any reasonable way to have its inertia considered relative to the escape wheel for influencing impacts at a low amplitude of the balance. 
If the chassis is considered to be the small ring in the background

    PNG
    media_image22.png
    615
    798
    media_image22.png
    Greyscale

on which the escapement is mounted then there is no apparent attachment of an outer coil of the balance spring as claimed. Similarly the larger bridge cannot be construed to hold the escapement wheel without the intermediate ringed element the same as the later cannot hold the spring without the former element. Thus invocation of the previously articulated consideration comes into play again. 

Looking back at the figure in 35 there is clearly a support R. It is at least operationally connected to the escapement and directly attached to the springs F and G. This structure regulates the impulse impact as discussed in the translated section of page 35 provided above. This facially seems to be what the ISR opinion has interpreted as being the relevant section. Now as it applies to the currently pending claim set, the springs F and G are very clearly NOT the outer end of the spiral spring being attached to this chassis at a location on one side of the axis A, such that said chassis could also meet the limitation escape wheel wherein the escapement mechanism includes a detent type escape lever that is located on another side of the axis A of the balance. 

Thus pursuant to the consideration of these references in light of the ISR opinions provided the examiner’s position on patentability remains unchanged. The limitations of previous claim 8, incorporated into current claim 1, are not anticipated nor rendered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4-22-2022
/SEAN KAYES/Primary Examiner, Art Unit 2844